Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the application filed on 26 of May 2020.
Claims 1-10 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…35with takeover ability…can be updated when a call is being handled by a third party such that a user can view a call status and elect to take over the call…when a takeover option is selected…”.  Accordingly, the claim recites an abstract idea. 
More specifically, claim 1 is directed to “Certain Methods Of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” and “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” and “Mental Process”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as having a user choose whether he/she should takeover a call from a third party as 
Dependent claims 2-10 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 1 recites additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claim 1 recites additional elements “an application” loaded on “a mobile device”, and “a user interface” of the application.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  The claims are directed to an abstract idea. 
Turning to FIG. 38, a computer-based system 1000 in accordance with a preferred embodiment of the present invention is shown. The system 1000 generally includes a webserver system 1400 and a telecom server system 1500, both may be distributed on one or more physical servers, each having processor, memory, an operating system, and input/output interface, and a network interface all known in the art, and a plurality of end user computing devices 1200/1300 communicatively coupled to a public network 1100, such as the Internet and/or a cellular-based wireless network. Likewise, databases herein can include non-transitory memory and may be object oriented, or otherwise accessible and operable as is currently known in the art”. 
As a result, claim 1 does not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claim 1 does not recite any additional elements beyond the abstract idea.

After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102 as being anticipated by US 20140219438 to Brown et al (hereinafter referred to as “Brown”).

(A)	As per Claim 1: 
Brown expressly disclose:
	an application with takeover ability loaded on a mobile device, wherein the application can be updated when a call is being handled by a third party such that a user can view a call status and elect to take over the call when a takeover option is selected on a user interface of the application; (Brown ¶192-193 in FIG. 12, a user (such as a call agent) has 
	NOTE: Examiner notes that [189] of the specification discloses that third parties and users (i.e. vendors) can act as agents and under the BRI, examiner interprets the parties to be users of the system much like what is taught by Brown. 

(B)	As per Claim 10:  
Brown expressly disclose:
	display of a list of selectable agents to transfer an incoming call to on the user interface; (Brown ¶159-161 this can be fuzzy logic provides the list of who the best matches are for this call. In various embodiments, the matching representatives can be any rep above a threshold score, the top score, or N highest scores. As another example, if the CEO of an important customer company calls, the call can be transferred to a proper representative).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20140219438 to Brown et al (hereinafter referred to as “Brown”) in view of US 20140012678 to Hayes (hereinafter referred to as “Hayes”). 

(A)	As per Claim 2:  
	Brown expressly discloses:
a call takeover option; (Brown ¶195 also shown are decline call and answer call buttons in both notification windows 1230 and 1240. If the answer button in notification window 1230 is pressed, call data can be sent to tablet 1210 so that the user can use the tablet for the call, and the call is ignored on laptop computer 1220 and notification window 1240 closes. In the alternative, the answer button in notification window 1240 may be pressed, in which case the call data can be sent to laptop computer 1220 so that the user may it to handle the incoming call; the call is ignored on tablet 1210 and notification window 1230 closes. In another scenario, the decline button is selected in either notification window 1230 or 1240, which would cause both devices 1210 and 1220 to ignore the call, and both notification windows 1230 and 1240 would close). 
	Although Brown teaches a call routing method and system with ability of call takeovers it doesn’t expressly disclose an SMS/text takeover option however Hayes teaches: 
	an SMS takeover option; (Hayes ¶65 the merchant system 230 is configured to receive alerts or queries from a DRCS 205 and to allow a user to engage in a two-way real time communication with, for example, a consumer. In a further embodiment the merchant system 230 is configured to accept a request from a consumer for a two-way communication session. The merchant system 230 may be configured to allow for two-way communications sessions that are carried out via exchange of one or more text messages, such as SMS or instant messaging).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Brown’s notification windows 1230 and 1240 and allow a user to engage in a two-way communication with a consumer of Hayes as both are analogous art which teach solutions to call route/transfer as taught in Brown ¶195 and further have exchange of one or more text messages, such as SMS or instant messaging as taught in Hayes ¶65.

Claim 3:  
	Although Brown teaches a call routing method and system with ability of call takeovers it doesn’t expressly disclose an alert to a user to view a text message from a customer and selecting the text conversation however Hayes teaches: 
	an alert to a user to view a text from a customer; (Hayes ¶76 the system may be configured to simultaneously alert a pool of representatives of the merchant of a pending inquiry. The first representative in the pool to accept the inquiry will be the person who communicates with the consumer via the DRCS 205. The representative may or may not use the same communications means (text chat, VoIP, SMS, MMS, etc.) engaged by the consumer).
	the user selecting the takeover option for a text conversation; (Hayes ¶65 “In turn, the DRCS 205 receives the request (302) and initiates a 2-way communications session with the consumer (304). With reference to FIG. 3C, a query may then be, for example, simultaneously sent to one or more various message capable devices MCD associated with, or otherwise used by one or more representatives of the merchant/advertiser (merchant representative pool 350) (305) to see is anyone is able to engage in the requested 2-way communications session”).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Brown’s notification windows 1230 and 1240 and have the system configured to simultaneously alert a pool of representatives of the merchant of a pending inquiry done via text message of Hayes as both are analogous art which teach solutions to call route/transfer as taught in Brown ¶195 and further have exchange of one or more text messages, such as SMS or instant messaging as taught in Hayes ¶65, 76.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20140219438 to Brown et al (hereinafter referred to as “Brown”) in view of US 20140012678 to Hayes (hereinafter referred to as “Hayes”) and in further view of US 20140164188 to Zabawa et al (hereinafter referred to as “Zabawa”).

(A)	As per Claim 4:  
	Brown expressly discloses:
	displaying customer information on the user interface; (Brown ¶194 both notification windows 1230 and 1240 show certain details about the caller, e.g. name, title, company, call source, keyword associated with the dynamically provisioned phone number that the caller dialed, the associated campaign, and phone number. Implementations can show more or less information than is displayed in example user interface 1200).
	displaying a selectable option for the user to takeover the call on the user interface; (Brown ¶195 also shown are decline call and answer call buttons in both notification windows 1230 and 1240. If the answer button in notification window 1230 is pressed, call data can be sent to tablet 1210 so that the user can use the tablet for the call, and the call is ignored on laptop computer 1220 and notification window 1240 closes. In the alternative, the answer button in notification window 1240 may be pressed, in which case the call data can be sent to laptop computer 1220 so that the user may it to handle the incoming call; the call is ignored on tablet 1210 and notification window 1230 closes. In another scenario, the decline button is selected in either notification window 1230 or 1240, which would cause both devices 1210 and 1220 to ignore the call, and both notification windows 1230 and 1240 would close). 
 
	displaying a desired inventory purchase offer on the user interface; (Zabawa ¶45 FIG. 9 is an interface view of a data integration module of a system for online automobile selection and sales, according to some examples. The data integration module may include a data integration interface 900 in which data regarding consumer qualifications, lending parameters, trade-in values, and inventory may be aggregated to create a web interface in which the consumer is presented with “option packages.”).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Brown in view of Hayes’ notification windows 1230 and 1240 and have data integration module may include a data integration interface 900 in which data regarding consumer qualifications, lending parameters, trade-in values, and inventory  of Zabawa as both are analogous art which teach solutions to display call route/transfer options as taught in Brown ¶195 in view of Hayes and further have present the consumer with the “option packages” as taught in Zabawa ¶45.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20140219438 to Brown et al (hereinafter referred to as “Brown”) in view of US 20140164188 to Zabawa et al (hereinafter referred to as “Zabawa”).



Claim 5:  
	Although Brown teaches a call center system and method where incoming calls can be linked to a sales campaign it doesn’t expressly disclose an offer selection for the system operator to present to the vendor via an interface however Zabawa teaches: 
	an offer selection for a system operator to present to a vendor on the user interface; (Zabawa ¶46 the data integration module 206 may aggregate this data to provide option packages, such as a lease offer 1007, a finance offer 1006, and/or a cash offer 1005. The option packages may be transmitted to the consumer system 103 for acceptance or further modification). 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Brown’s CRM interface and have a data integration module aggregate this data to provide option packages, such as a lease offer, a finance offer, and/or a cash offer of Zabawa as both are analogous art which teach solutions to linking consumers/callers with sales campaigns/activities as taught in Brown ¶114 and further transmits the option packages to the consumer system for acceptance or further modification as taught in Zabawa ¶46.

Claims 6-7 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20140219438 to Brown et al (hereinafter referred to as “Brown”) in view of US 20140164188 to Zabawa et al (hereinafter referred to as “Zabawa”) and in further view of US 20150120484 to Kaganov et al (hereinafter referred to as “Kaganov”).




Claim 6:  
	Although Brown teaches a web-based platform with a CRM interface it doesn’t expressly disclose searchable real-time inventory offerings and selection of inventory items however Zabawa teaches: 
	searchable real-time inventory offerings on the user interface; (Zabawa ¶25, 2843Docket No. GUBAG.002.C1 the server 100 may house the buying module 305, the valuation module 306, the financing module 307, and the data integration module 308. The server may communicate with the dealer computing system 300 through the network 106. The dealer computing system 300 may include memory 304 in communication with a processor 303. The dealer computing system 300 may also include an inventory database 301 and a pricing database 302. The inventory database 301 may be queried to determine if a certain vehicle is in-stock at the dealership. The different modules described herein may receive real-time or periodic data feeds from a variety of data sources that may be useful in conducting the transactions described herein including, but not limited to, information from car manufacturers, state registers of driving license holders and cars, credit rating agencies, potential lenders, CarFax, and insurance companies).
	selection of one or more inventory items based on customer preferences on the user interface; (Zabawa ¶30 the buying module 203 may transmit information usable by the consumer regarding vehicles selected based, at least in part, on preferences of the consumer. The buying module 203 may enable customers to interact with one or more dealers over the network 106, which may develop and cultivate the consumer/dealer relationship).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Brown’s web-based CRM interface and allow it to query the inventory database in real-time of Zabawa as both are analogous art which teach solutions to linking 
	Although Brown in view of Zabawa teaches a web-based platform with a CRM interface it doesn’t expressly disclose selection of an additional sales offer however Kaganov teaches: 
	selection of an additional sales offer to include with the inventory offering on the user interface; (Kaganov ¶83 the subscriber 106 can upload promotional banners to prominently display promotional information, images, vehicle information, offers, advertisement, and other similar messages).  
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Brown in view of Zabawa’s web-based CRM interface and upload promotional banners to web-based platform of Kaganov as both are analogous art which teach solutions to linking consumers/callers with sales campaigns/activities as taught in Brown ¶114 in view of Zabawa and further display promotional information, images, vehicle information, offers, advertisement, and other similar messages as taught in Kaganov ¶83.

(B)	As per Claim 7:  
	Although Brown in view of Zabawa teaches a web-based platform with a CRM interface it doesn’t expressly disclose selection of an additional sales offer however Kaganov teaches: 
	sending the offer to the customer by email; (Kaganov ¶97 the subscriber 106 can trigger an email, a text message, or other suitable communication, via dashboard interface 1800, to inform the end user 108 of the winning bid). 


Claim 8 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20140219438 to Brown et al (hereinafter referred to as “Brown”) in view of US 20100246800 to Geppert et al (hereinafter referred to as “Geppert”).

(A)	As per Claim 8:  
	Although Brown teaches a web-based platform with a CRM interface integrated with a call center it doesn’t expressly disclose the ability to view calls for different departments however Geppert teaches: 
	a vendor viewing platform to view calls for different departments of the vendor; (Geppert ¶59 In one aspect, the supervisor and/or call center agent display can include icons for other departments (such as accounting, billing, technical support, new accounts). When an agent or supervisor notices a misdirected caller that is better served in another call center department or skill, the agent or supervisor drags the caller icon to the appropriate department icon).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Brown’s web-based CRM interface and  have the call center agent display include icons for other departments of Geppert as both are analogous art which teach 

Claim 9 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 20140219438 to Brown et al (hereinafter referred to as “Brown”) in view of US 20100246800 to Geppert et al (hereinafter referred to as “Geppert”) and in further view of US 20140012678 to Hayes (hereinafter referred to as “Hayes”).
(A)	As per Claim 9:  
	Although Brown in view of Geppert teaches a web-based platform with a CRM interface integrated with a call center it doesn’t expressly disclose displaying a number of agents currently assisting customers and agents idling (not helping customers) however Hayes teaches: 
display of a number of agents currently assisting customers on the user interface; (Hayes Table 1 & ¶100 one way to more accurately assess the merchants' “availability” is by monitoring factors other than just whether or not the merchant is logged-in. For example, factors such as whether or not a merchant representative is, at the time, currently engaged in another 2-way communication session or not (and thus busy).

    PNG
    media_image1.png
    404
    643
    media_image1.png
    Greyscale

display of a number of agents not currently assisting customers on the user interface; (Hayes Table 1 & ¶103 it can be seen that any time at which one or more merchant representatives are determined to be logged-in and not busy, the merchant is deemed to be available).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Brown in view of Geppert’s web-based CRM interface and  monitoring factors other than just whether or not the merchant is logged-in as taught in Hayes as both are analogous art which teach solutions to linking consumers/callers with sales campaigns/activities as taught in Brown ¶114 and further displays whether or not a merchant representative is, at the time, currently engaged in another 2-way communication session or not as taught in Hayes ¶100-103.





Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        10/26/2021
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623